Case: 13-15933   Date Filed: 07/29/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15933
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:07-cr-00395-RDP-JHE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JAMES LERAY MCINTOSH,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (July 29, 2014)



Before TJOFLAT, FAY, and EDMONDSON, Circuit Judges.
              Case: 13-15933     Date Filed: 07/29/2014    Page: 2 of 4


PER CURIAM:

      James LeRay McIntosh appeals his underlying convictions for various drug

offenses and the district court’s authority and jurisdiction to resentence him upon

our previous decision in United States v. McIntosh, 704 F.3d 894 (11th Cir.)

(“McIntosh II”), cert. denied, 134 S. Ct. 470 (2013), remanding for resentencing

consistent with the penalty provisions of the Fair Sentencing Act of 2010, Pub. L.

No. 111-220, 124 Stat. 2372 (2010). On appeal, he argues at length that the district

court lacked the legal authority to resentence him without a pending indictment.

He contends that the resentencing violated due process, double jeopardy, 18 U.S.C.

§3231, and many rules of criminal procedure.

      “We review questions involving the legality of a criminal sentence de novo.”

United States v. Tamayo, 80 F.3d 1514, 1518 (11th Cir. 1996).

      Under the law-of-the-case doctrine, “[a]n appellate decision binds all

subsequent proceedings in the same case.” United States v. Amedeo, 487 F.3d 823,

829-30 (11th Cir. 2007). We have recognized three exceptions to that general rule.

Id. at 830. They are where “(1) a subsequent trial produces substantially different

evidence, (2) controlling authority has since made a contrary decision of law

applicable to that issue, or (3) the prior [appellate] decision was clearly erroneous

and would work manifest injustice.” Id. (alteration in original).




                                          2
              Case: 13-15933     Date Filed: 07/29/2014    Page: 3 of 4


      On remand, a district court’s authority is limited to the scope of the mandate

that we issue. United States v. M.C.C. of Florida, Inc., 967 F.2d 1559, 1562 (11th

Cir. 1992). “Our settled circuit law obligates a district court to follow our

mandates, and not to assert jurisdiction over matters outside the scope of a limited

mandate.” Tamayo, 80 F.3d at 1520 (citation omitted). When acting pursuant to

such a mandate, a district court “cannot vary it, or examine it for any other purpose

than execution; or give any other or further relief; or review it, even for apparent

error, upon a matter decided on appeal; or intermeddle with it, further than to settle

so much as has been remanded.” Id.

      Under the prior-panel-precedent rule, our panel is bound to follow a prior

binding precedent unless and until we overrule it sitting en banc or it is overruled

by the Supreme Court. United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th

Cir. 2008). “[W]e have categorically rejected an overlooked reason or argument

exception to the prior precedent rule.” United States v. Johnson, 528 F.3d 1318,

1320 (11th Cir. 2008), rev’d on other grounds, 559 U.S. 133, 130 S. Ct. 1265, 176
L. Ed. 2d 1 (2010).

      Upon review of the entire record and after consideration of the parties’

briefs, we affirm.

      Here, the issues and arguments that McIntosh relies upon in challenging his

underlying convictions and the current sentences are identical to those points we



                                           3
              Case: 13-15933    Date Filed: 07/29/2014   Page: 4 of 4


already ruled upon in McIntosh II. Accordingly, that decision is binding and

precludes McIntosh from obtaining the relief he requests: both the law-of-the-case

doctrine and prior-panel-precedent rule.

      AFFIRMED.




                                           4